







October 30, 2015






[PARTICIPANT NAME]
[PARTICIPANT ADDRESS]






Dear [●]:


As you know, Schlumberger Limited (“Schlumberger”) and Cameron International
Corporation (“Cameron”) entered into an Agreement and Plan of Merger on August
25, 2015 (the “Merger Agreement”), pursuant to which Schlumberger will acquire
Cameron (the “Proposed Acquisition”).


In connection with the Proposed Acquisition, your stock options and restricted
stock units, as applicable, will be converted into the equivalent type of
Schlumberger awards. Your stock options and restricted stock units provide for
accelerated vesting in the event your employment is terminated without Cause or
you resign for Good Reason (as each such term is defined in the applicable award
agreement) in connection with the Proposed Acquisition. Notwithstanding any
provision to the contrary in your stock option or restricted stock unit award
agreements, you shall have until June 30, 2017 to provide Schlumberger or
Cameron, as applicable, with written notice of Good Reason following the
Proposed Acquisition.


The other terms and conditions of your stock options and restricted stock unit
awards shall continue in full force and effect notwithstanding this letter
agreement.


CAMERON INTERNATIONAL     CORPORATION


By:        
Steven Geiger
VP and Chief Administrative Officer
    


Acknowledged and accepted:


    
[NAME]



[[NYCORP:3560306v1:3260W: 10/07/2015--08:03 PM]]